ICJ_138_AerialHerbicideSpraying_ECU_COL_2010-06-25_ORD_01_NA_00_EN.txt.       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


       CASE CONCERNING
   AERIAL HERBICIDE SPRAYING
         (ECUADOR v. COLOMBIA)


         ORDER OF 25 JUNE 2010




             2010
      COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE À DES ÉPANDAGES
      AÉRIENS D’HERBICIDES
        (ÉQUATEUR c. COLOMBIE)


      ORDONNANCE DU 25 JUIN 2010

                        Official citation :
       Aerial Herbicide Spraying (Ecuador v. Colombia),
       Order of 25 June 2010, I.C.J. Reports 2010, p. 307




                   Mode officiel de citation :
     Epandages aériens d’herbicides (Equateur c. Colombie),
     ordonnance du 25 juin 2010, C.I.J. Recueil 2010, p. 307




                                         Sales number
SN 0074-4441
BN 978-92-1-071093-0
                                         No de vente :   983

                              25 JUNE 2010

                                 ORDER




  AERIAL HERBICIDE SPRAYING
    (ECUADOR v. COLOMBIA)




ÉPANDAGES AÉRIENS D’HERBICIDES
    (ÉQUATEUR c. COLOMBIE)




                              25 JUIN 2010

                             ORDONNANCE

               INTERNATIONAL COURT OF JUSTICE

                               YEAR 2010

                               25 June 2010


            AERIAL HERBICIDE SPRAYING
                      (ECUADOR v. COLOMBIA)




                                 ORDER

Present : President OWADA ; Vice-President TOMKA ; Judges KOROMA,
          AL-KHASAWNEH, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, SKOTNIKOV,
          CANÇADO TRINDADE, YUSUF, GREENWOOD ; Registrar
          COUVREUR.

    The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
31 March 2008, whereby the Republic of Ecuador instituted proceedings
against the Republic of Colombia in respect of a dispute concerning
“Colombia’s aerial spraying of toxic herbicides at locations near, at and
across its border with Ecuador” which “has already caused serious dam-
age to people, to crops, to animals, and to the natural environment on
 he Ecuadorian side of the frontier”,

   Having regard to the Order of 30 May 2008, by which the Court fixed
29 April 2009 and 29 March 2010 as the time-limits for the filing, respec-
 ively, of the Memorial of the Republic of Ecuador and the Counter-
Memorial of the Republic of Colombia,
   Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits ;

4

    Whereas, at a meeting held by the President of the Court with the
agents of the Parties on 24 June 2010, the Republic of Ecuador, referring
 o the importance and amount of scientific and technical documentation
annexed to the Counter-Memorial of the Republic of Colombia, indi-
cated that it wished to be able to respond to that pleading in a Reply and
 o have available for that purpose a time-limit of ten months as from the
filing of the Counter-Memorial ; and whereas the Republic of Colombia
stated that it did not consider a second round of written pleadings neces-
sary in the present case and that, in the event of the Court nevertheless
deciding to direct the Applicant to submit a Reply and the Respondent to
submit a Rejoinder, it would support any decision of the Court regarding
 ime-limits ;
    Whereas the Court, having thus ascertained the views of the Parties,
considers that the filing of a Reply by Ecuador and a Rejoinder by
Colombia is necessary,
  Directs the submission of a Reply by the Republic of Ecuador and a
Rejoinder by the Republic of Colombia ;
  Fixes the following time-limits for the filing of those pleadings :

    31 January 2011 for the Reply of the Republic of Ecuador ;
    1 December 2011 for the Rejoinder of the Republic of Colombia ; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this twenty-fifth day of June, two thousand
and ten, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Ecuador and the Government of the Republic of Colombia, respectively.

(Signed) President.                        (Signed) Hisashi OWADA,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071093-0

